Citation Nr: 0107970	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-14 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an assignment of a higher disability rating 
for hepatitis C with peritoneal adhesions, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse.


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran, who had active service from September 1948 to 
September 1952, appealed that decision to the Board.  
 

REMAND

This appeal arises out of the veteran's claim for an 
increased rating for service-connected hepatitis C.  A review 
of the record reveals that service connection for hepatitis C 
was awarded in a December 1998 rating decision that evaluated 
the disease as part of the already service-connected 
peritoneal adhesions and continued the 10 percent rating 
originally assigned for that disability in a December 1953 
rating decision.  In a December 1999 Supplemental Statement 
of the Case the RO increased that rating to 30 percent on the 
basis that laboratory tests conducted during the July 1999 VA 
examination showed two liver enzymes (SGOT and SGPT) to be 
elevated.  In addition, the RO noted that testimony during 
the September 1999 hearing revealed that the veteran was 
fatigued and his diet was restricted.  The RO did not 
increase the rating higher than 30 percent on the basis that 
there was no objective evidence of moderate liver damage.  
The RO acknowledged private medical evidence from Kevin D. 
Mullen, M.D., but determined that such evidence not provide 
evidence of moderate liver damage.  For the reasons set forth 
below the Board is of the view that additional development is 
necessary before conducting appellate review of this issue. 

Initially, the Board notes that the veteran's hepatitis C is 
rated under 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).  
For infectious hepatitis to be rated as thirty percent it 
must be shown that minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures exists.  To meet the criteria for 
the next higher rating of sixty percent it must be shown that 
there is moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  

A preliminary review of the evidence reveals that Dr. Mullen, 
a private physician, treated the veteran for hepatitis and 
its residuals.  During a local hearing in September 1999, the 
veteran related that Dr. Mullen had opined that the veteran's 
liver was "moderately" damaged and that Dr. Mullen had 
performed an ultrasound which showed cirrhosis and 
enlargement of the liver by a VA letter dated in September 
1999.  The RO contacted Dr. Mullen requesting treatment 
records reflecting this information and any evidence he had 
of elevated liver function test results for this veteran.  
The RO did not receive a response to this request.  The Board 
is of the view that this additional information-and any 
other treatment records for this veteran-would be of 
considerable assistance in resolving this claim, and thus 
merits an additional attempt to obtain the records.  

The Board also notes that the July 1999 VA examination leaves 
unanswered several pivotal questions, including the 
character-minimal, moderate, or marked-of the veteran's 
liver damage, if any.  In addition, no interpretation or 
opinion is provided as to the significance of the liver 
function test laboratory results, which accompany the VA 
examination.  Moreover, the examiner did not comment on 
whether or not the veteran has any associated recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  As this information is potentially relevant in 
ascertaining the veteran's current level of disability, it 
would be helpful in obtaining such.

Additionally, the RO has not yet considered whether any 
further notification or development action is required under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475 (2000), which was enacted during the pendency of this 
appeal.  The RO should review the file and determine whether 
any additional action is needed in this regard.
 
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any medical providers, both 
VA and non-VA, from whom he sought 
treatment for hepatitis C after June 
1998.  After obtaining any necessary 
authorizations, the RO should contact any 
identified treating physicians and obtain 
any relevant records.  The RO should 
specifically contact Dr. Mullen again to 
inquire if he has any relevant medical 
treatment records-in particular any 
records of an ultrasound performed on the 
veteran.  If such records exist, the RO 
is requested, after obtaining the 
necessary authorization, to obtain the 
records and associated them with the 
claims file.

2.  The claims file and a copy of this 
remand should be provided to a VA 
examiner to evaluate the current nature 
and severity of the veteran's hepatitis C 
with peritoneal adhesions.  Any and all 
evaluations, studies, and tests-to 
include another clinical examination of 
the veteran-deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file to include any and all 
records obtained through the development 
outlined above to reevaluate his 
hepatitis C with peritoneal adhesions.  
The examiner is requested to render an 
opinion as to the extent of veteran's 
service-connected hepatitis C, including 
the degree of liver damage (minimal or 
moderate), and whether there are any 
disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, 
and mental depression.  Further, the 
examiner is requested to give his opinion 
regarding the significance of the liver 
function test results, which accompany 
the July 1999 VA examination report.  The 
examiner should include a detailed 
rationale for all opinions expressed. 

3.  The RO should undertake any 
additional development necessary for 
compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

4.  When the requested development has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
  
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	L. HELINKSI
	Acting Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


